Citation Nr: 0827945	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  04-32 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for cause of the 
veteran's death.

2.  Entitlement to Dependent's Educational Assistance (DEA) 
under 38 U.S.C. Chapter, 35.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from July 1948 to August 
1969.  He died in June 2001.  The appellant is the widow of 
the veteran.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

A hearing was held before the undersigned Acting Veterans Law 
Judge at the RO in September 2006. 

Procedurally, in a July 2001 rating action the RO denied 
service connection for the cause of death and entitlement to 
DEA benefits under 38 U.S.C. Chapter, 35.  The appellant did 
not perfect a timely appeal to the July 2001 rating action.  

In October 2002, she applied to reopen her claims of service 
connection, which was denied by an April 2003 rating action.  
In an August 2007 decision the Board determined that new and 
material had been received and reopened the claims.  The 
Board also remanded the issues for further development.  This 
case has been returned for review by the Board. 




FINDINGS OF FACT

1.  The veteran died in June 2001.

2.  Prior to his death, the veteran had established service 
connection for the residuals of semi-lunar cartilage removal 
of the right knee with arthritis and rated as 10 percent 
disabling.  

3.  The immediate cause of death was multi-system organ 
failure; due to (or as a consequence of) repair of post 
infarction, ventricular septal defect (VSD); due to (or as a 
consequence of) acute inferior myocardial infarction; due to 
(or as a consequence of) coronary artery disease (CAD).  The 
right knee disability has not been medically implicated in 
the cause of the veteran's death.

4.  CAD was first shown many years subsequent to his 
separation from service, and is not shown to be related to 
such service.  It is not on the list of diseases related to 
herbicide exposure in Vietnam.

5.  The veteran did not die of a service-connected disability 
and was not totally and permanently disabled due to service-
connected disability at the time of his death.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 
C.F.R. § 3.312 (2007).

2.  The requirements for entitlement to DEA under 38 U.S.C. 
Chapter 35 have not been met.  38 U.S.C.A. § 3501 (West 
2002); 38 C.F.R. § 21.3021(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Review of the record reveals that all appropriate notice and 
development has been accomplished.  See 38 U.S.C.A. §§ 5100 
et seq.  With respect to the notice provisions, the Board 
observes that a March 2004 notice letter informed the 
appellant of any type of evidence needed to substantiate her 
claims.  See also Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007) (regarding section 5103(a) notice in the context of a 
claim for dependency and indemnity compensation (DIC) 
benefits).  

In addition, to whatever extent the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
requires more extensive notice in claims for benefits, e.g., 
as to potential downstream issues such as effective date, the 
Board finds no prejudice to the appellant in proceeding with 
the present decision.  Since the claims herein are being 
denied, such issues are moot.

Entitlement to service connection for cause of the veteran's 
death.  

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
caused, hastened, or contributed substantially or materially 
toward death.  38 U.S.C.A. § 1310(b); 38 C.F.R. § 3.312.  A 
service-connected disability is the principal cause of death 
if it singly, or jointly with some other conditions, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b). 

The official death certificate reflects that the veteran died 
in June 2001.  The immediate cause of death was multi-system 
organ failure; due to (or as a consequence of) repair of post 
infarction, VSD; due to (or as a consequence of) acute 
inferior myocardial infarction; due to (or as a consequence 
of) CAD.  

At the time of his death, the veteran had established service 
connection for a right knee disability rated as 10 percent 
disabling.  Initially the Board notes that it is not shown or 
otherwise contended that the veteran's service connected 
disability was the cause of death.  The appellant argues that 
service connection should have been established for CAD.  She 
maintains that the veteran's CAD is related to exposure to 
Agent Orange.  

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection will be rebuttably presumed for certain 
chronic diseases (e.g., cardiovascular disorders) which are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

VA regulations also provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).  In such circumstances, service connection 
may be granted on a presumptive basis for diseases listed in 
38 C.F.R. § 3.309(e).  See 38 C.F.R. § 3.307(a)(6)(ii).

Regarding the Agent Orange claim, the records show that the 
veteran served in the Republic of Vietnam during the Vietnam 
era.  Significantly, however, CAD is not on the list of the 
presumptive diseases as referred to above, and was not 
manifested until many years after service.  Accordingly, the 
Board concludes that the claim for service connection may not 
be granted via the Agent Orange presumption or the chronic 
disease presumption.  

Aside from the above-mentioned presumptive provisions, 
service connection may be established by satisfactory proof 
of direct service connection.  Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994) and Brock v. Brown, 10 Vet. App. 155, 160 
(1998).  

To establish service connection, there must be medical 
evidence of a current disability, medical or lay evidence of 
in-service incurrence or aggravation of a disease or injury, 
and medical evidence linking the current disability to that 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In this regard, the service medical records do not reflect 
the presence of CAD.  However, on a routine physical 
examination for re-enlistment in July 1952, a high pitched 
systolic apical murmur was discovered.  The veteran was 
reevaluated.  Stress testing was performed and a heart murmur 
was not detected.  The physician determined that the 
veteran's physical findings were suggestive, but certainly 
not diagnostic for heart disease.  It was recommended that he 
be allowed to re-enlist and re-evaluated in 6 to 12 months.  
A June 1955 discharge and reenlistment examination report 
includes a diagnosis of Grade 1 soft blowing apical systolic 
murmur.  In February 1962, the veteran complained of a fast 
heartbeat.  The history of a heart murmur was noted; however, 
examination was negative and a heart murmur was not heard.  A 
January 1969 retirement examination report indicates that the 
cardiovascular system was considered normal.  

A May 2001 private examination report shows that the veteran 
(with no history of CAD) complained of chest tightness.  The 
diagnostic assessment included likely recent inferior 
myocardial infarction, a history of arthralgias, polymyalgia 
rheumatica, a history of gastroesophageal reflux disease, and 
a heart murmur, which was considered new at that time.  A 
cardiology consultation was recommended.  As noted the 
veteran died the next month.  

While there was evidence of a then current heart disability 
prior to the veteran's death and evidence of inservice 
systolic murmur, the problem with the appellant's claim is a 
nexus opinion.   

The record includes a June 2001 letter from Dr. R. B. Roberts 
who treated the veteran from September 1995 until his death, 
in which he opined that environmental exposures such as Agent 
Orange may have played a role in the veteran's arthralgias, 
inflammatory lung disease, heart disease, and death.

The appellant also submitted statements from Dr. Roberts 
dated in September 2002, in which, he reiterates his previous 
opinion that the veteran's death was related to exposure to 
Agent Orange in service.  It was pointed out that the veteran 
had chronic inflammatory lung disease, as well as, glucose 
intolerance.  The examiner noted that inflammatory lung 
disease is often a precursor to lung cancer.  He further 
opined that the veteran could have also developed diabetes.  
He concluded that the veteran's overall poor health including 
poor immunity, poor pulmonary function, and prediabetic state 
contributed to his inability to recover from his myocardial 
infarction.   

In a statement dated in December 2003, Dr. Roberts again 
concludes that the veteran's death was related to exposure to 
Agent Orange in service.  He notes that the veteran had 
medical problems that "could" be the result of Agent Orange.  
The opinion specifically states that it is as likely as not 
that exposure to Agent Orange contributed to the veteran's 
death.

In light of the veteran's medical history, the Board remanded 
the case in order to obtain an opinion regarding a causal 
relationship between military service and his death including 
Agent Orange.  In March 2008, a VA physician concluded that 
the veteran's death was unrelated to military service.  
Reference was made to inservice diagnosis of systolic murmur.  
It was noted that on re-evaluation which included stress 
testing, a murmur was not found.  The veteran was cleared for 
duty without limitations.  The physician added that Agent 
Orange was not considered a causative agent for CAD.  The 
physician concluded that it was less likely than not that 
Agent Orange contributed "at all" to the veteran's death.  
Further, it was less likely than not that that the systolic 
murmur noted during service was related to the myocardial 
infarction and subsequent VSD.  The examiner noted that he 
had reviewed the veteran's records and the claims folder.  
The records from Dr. Roberts were referenced, as were the 
questions contained in the August 2007 remand. 

A review of the statements of the private physician shows 
that they are equivocal at best.  The use of the words "may" 
and "would have" makes the 2001 and 2002 opinions 
speculative in nature.  See Bostain v. West, 11 Vet. App. 
124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to establish 
medical nexus).  Furthermore, the September 2002 conclusions 
are based on medical conditions that were never diagnosed, 
specifically diabetes mellitus and lung cancer.  

While Dr. Roberts is more emphatic in his 2003 statement, the 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects clinical data or 
other rationale to support his opinion.  This physician did 
not offer any medical evidence or reasoning to support a 
conclusion that the veteran's CAD or death is related to 
military service.  Dr. Roberts did not provide a medical 
basis as to why his opinion had changed from speculating that 
Agent Orange may have been related to the veteran's 
respiratory ailment and overall poor status that he felt 
contributed to the veteran's death, to the more emphatic 
opinion.  Therefore, the Board does not find this opinion 
provides the necessary nexus for service connection.  

In contrast, the Board finds the VA medical opinion 
persuasive and consistent with the medical evidence of 
record.  The objective evidence of record also seems to 
substantiate the supposition of this physician.  In this 
case, there is no evidence that Agent Orange has been 
causally linked to the development of CAD.  Further, the 
veteran underwent extensive testing during service and the 
clinical evaluations and conclusion were not indicative of 
heart disease.  Still further, there was an extensive period 
of time between service discharge in 1969 and the diagnosis 
of CAD in 2001.

Moreover, the Board places greater weight on the report of 
the VA physician, due to the thorough review of the veteran's 
medical history, the discussion of the veteran's symptoms, 
and expertise.  See Willis v. Derwinski, 1 Vet. App. 66, 70 
(1991); Sklar v. Brown, 5 Vet. App. 140, 146 (1993).  This 
physician thoroughly considered the possibility of the 
veteran's CAD being related to the inservice systolic murmur 
as well as Agent Orange, and rejected it based upon 
reasonable medical principles supported by the medical 
evidence.  He also rejected the notion that exposure to Agent 
Orange had contributed to the veteran's poor health and 
inability to recover from his infarction when he stated that 
Agent Orange did not contribute at all to the veteran's 
death. 

In view of the foregoing, the Board must conclude that the 
preponderance of the evidence is against claim of service 
connection for the cause of the veteran's death. 

DEA Chapter 35 Educational Benefits

In order for the appellant to be eligible for DEA Chapter 35 
educational benefits she must be the spouse of a veteran who 
died of a service-connected disability or who, at the time of 
death had a total and permanent disability evaluation for 
service-connected disability.  38 U.S.C.A. § 3501; 38 C.F.R. 
§ 21.3021(a).  

The veteran had not been assigned a total and permanent 
disability rating for his service-connected disability.  
Moreover, in light of the Board's decision with regard to the 
claim for service connection for the cause of the veteran's 
death, the Board finds that the appellant's claim must fail 
for the same reasons.

ORDER

Service connection for the cause of the veteran's death is 
denied.  

The claim for DEA is denied.





____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


